DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24, 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunet (US Patent No. 6,536,531) in view of Wilkinson (US Patent No. 4,438,810).
In reference to claim 21, Brunet discloses a transportation apparatus (Figs. 3B and 8) to convey an elongate assembly 100 through a wellbore 120, the transportation apparatus comprising:
at least one engagement structure (col. 5, lines 52-55, “threaded connection, locking pins, welding or other suitable means”) to connect the transportation apparatus 131 to the elongate assembly 100, and
a pair of skids 132 (Fig. 8), and
an orientation structure 131 defining a form having a transverse outline which has a rotational centre (Fig. 8), wherein the rotational centre is offset from a centre of mass of the elongate assembly 
Brunet fails to disclose that the transportation apparatus is for transporting a sensor assembly.  Wilkinson discloses that a transportation apparatus 8 can be used to move an elongate sensor assembly 7 into a well (Fig. 1).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to transport a sensor into a wellbore so that measurements can be taken.
In reference to claim 22, Brunet discloses that lateral extremities of the orientation structure 131 on each side of a vertical centreline of the apparatus substantially lie on a substantially circular curve (Fig. 8).
In reference to claim 23, Brunet fails to disclose that the skids are formed from a ceramic or plastic or elastomer material.  However, the examiner takes Official Notice that it is well known in the art to form well tools from ceramics, plastics or elastomer materials.  It would have been obvious to form the skids from any of these materials as it has been held that selection of a known material based on its suitability for the intended purpose is an obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
In reference to claim 24, Brunet discloses that the orientation structure 131 comprises the pair of skids 132 (Fig. 8).
In reference to claim 35, Brunet discloses that the engagement structure is a threaded connection (col. 5, lines 52-55, “threaded connection”).  Wilkinson discloses an engagement structure 21 comprising a threaded connection (Fig. 2A) wherein the engagement structure is adapted to engage an interior surface of the elongate sensor assembly 7 (Figs. 1 and 2A).  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to reverse the threaded coupling so that the engagement structure engages an exterior surface of the elongate sensor assembly, In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
In reference to claim 36, Brunet discloses that the engagement structure (col. 5, lines 52-55, “threaded connection”) is adapted for in-line connection to the elongate assembly 100 (Fig. 3B).

Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunet (US Patent No. 6,536,531) in view of Wilkinson (US Patent No. 4,438,810) as applied to claim 21 above, and further in view of Hansen et al. (US Patent Application Publication No. 2009/0145596).
In reference to claim 37, Brunet fails to disclose a guide device, the guide device comprising: 
a base adapted to engage an end of the elongate sensor assembly and a nose section having a tip which is offset from the longitudinal axis of the elongate sensor assembly when the guide device is engaged with said elongate sensor assembly.
Hansen discloses a guide device comprising a nose section 136 adapted to engage a base 134 of a sensor assembly 124, the tip of the nose section 136 being offset from the longitudinal axis of the elongate sensor assembly 124 when the guide device is engaged with said sensor assembly 124 (Figs. 4 and 5).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a guide device with an offset nose so that the guide device can facilitate movement past a washout section of the wellbore.
In reference to claim 38, Hansen discloses that an upward inclination of the nose section 136 ensures the tip is elevated above the low side of the wellbore and is offset from and above the longitudinal axis of the elongate sensor assembly 124 (Figs. 4 and 5).  In combination with Brunet, this would result in the transportation apparatus in the most stable position and the nose inclined upward.

40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunet (US Patent No. 6,536,531) in view of Wilkinson (US Patent No. 4,438,810) as applied to claim 21 above, and further in view of Copold et al. (US Patent Application Publication No. 2013/0248208).
In reference to claim 40, Brunet fails to disclose that the elongate sensor assembly comprises a sampling tool oriented to take a sample from a high-side of the wellbore with the sensor transportation apparatus in the most stable position.
Copold discloses a sampling tool 265 (par. 0022) oriented to take a sample from a high-side of the wellbore (Fig. 2A).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a sampling tool so that samples can be taken from the well.

Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunet (US Patent No. 6,536,531) in view of Hansen et al. (US Patent Application Publication No. 2009/0145596).
In reference to claim 41, Brunet discloses a guide device for guiding an assembly 100 through a wellbore 120, the guide device comprising:
an orientation structure 131 comprising a pair of skids 132 (Fig. 8), 
wherein the orientation structure 131 defines a form having a transverse outline which has a rotational centre (Fig. 8), wherein the rotational centre is offset from a centre of mass of the elongate assembly 100 so that, in use, the elongate assembly 100 is oriented in a most stable position with the centre of mass of the elongate assembly 100 below the rotational centre and with the pair of skids 132 oriented to slide along a low side of the wellbore 120 (Fig. 8, col. 5, lines 36-52).
Brunet fails to disclose an elongate sensor assembly or a nose section with a base attached to the orientation structure, the nose section having a tip which is offset from the longitudinal axis of the 
Hansen discloses an elongate sensor assembly 124 (Fig. 2, sensors 132 are provided within assembly 124) and a nose section 136, the nose section 136 having a tip which is offset from the longitudinal axis of the elongate sensor assembly 124 (Figs. 4 and 5), and with the tip of the nose section 136 offset above the low side of the wellbore (Figs. 4 and 5).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to transport a sensor into a wellbore so that measurements can be taken.  It also would have been obvious to a person having ordinary skill in the art at the time of the invention to include an offset nose so that the nose can be used to move the assembly through a washout section of a wellbore.
In reference to claim 42, Hansen discloses that an upward inclination of the nose section 136 ensures the tip is elevated above the low side of the wellbore and is offset from and above the longitudinal axis of the elongate sensor assembly 124 (Figs. 4 and 5).  In combination with Brunet, this would result in the transportation apparatus in the most stable position and the nose inclined upward.

Allowable Subject Matter
Claims 25-34 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hofman et al. (US Patent Application Publication No. 2012/0152523), Kotsonis et al. (US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



10/22/21